Title: To George Washington from John Brown Cutting, 22 February 1792
From: Cutting, John Brown
To: Washington, George

 

Sir
46 Walnut Street [Philadelphia] 22 Feb. [17]92.

I take the liberty to inclose to You a few stanzas which several persons, eminent in polite literature—and who have moreover the honor of a more intimate acquaintance with you than myself—affirm to be neither inelegant unjust nor unworthy of the subject on the occasion.
I rejoice in this opportunity of testifying the fervency of that attachment and patriotic homage with which I am, your very respectful and most obedt sert

John Brown Cutting

